Case 2:19-cv-01355-JMA-AYS Document 11 Filed 08/07/20 Page 1 of 2 PageID #: 207




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X     For Online Publication Only
 ARON SECURITY INC.
 (d/b/a ARROW SECURITY),
                                                                            ORDER
                                     Plaintiff,                             19-CV-1355 (JMA) (AYS)

                         -against-
                                                                                                                             FILED
 INTERNATIONAL SECURITY SOLUTIONS, INC.,                                                                                     CLERK
 AND AYK TSATOURYAN,
                                                                                                         FILED
                                                                                                         CLERK
                                                                                               1:30 pm, Aug 07, 2020
                                                                                                   U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF NEW YORK
                                                                                                   LONG ISLAND OFFICE




                                                                                     1:31 pm, Aug 07, 2020
                                                                                         U.S. DISTRICT COURT
                                     Defendants.                                    EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X                 LONG ISLAND OFFICE
 AZRACK, United States District Judge:

         Before the Court is the motion of plaintiff Aron Security Inc. (“Plaintiff”) for default

 judgment against defendants International Security Solutions, Inc. and Ayk Tsatouryan

 (“Defendants”) to recover $153,988.39 in unpaid invoices.                 For the reasons stated herein,

 Plaintiff’s motion is GRANTED, and Plaintiff is awarded a default judgment against Defendants

 in the amount of $153,988.39.

                                                  I. DISCUSSION

 A. Defendants Defaulted

         Defendants were properly served in the action, but have not answered, appeared in this

 action, responded to the instant motion for default judgment, or otherwise defended this action.

 B. Liability

         When a defendant defaults, the Court is required to accept all the factual allegations in the

 complaint as true and draw all reasonable inferences in the plaintiff’s favor.                                              Finkel v.

 Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

 the allegations in the complaint establish the defendant’s liability as a matter of law. Id. Here,
Case 2:19-cv-01355-JMA-AYS Document 11 Filed 08/07/20 Page 2 of 2 PageID #: 208




 Plaintiff brings claims for breach of contract, unjust enrichment, and account stated. (ECF No. 1

 at 4-7.) The Court finds that the allegations in the complaint are sufficient to establish Defendants’

 liability.

 C. Damages

          “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

 allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

 Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

 182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

 Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

 inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

 Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

 Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). The Court finds that the declaration

 of Plaintiff’s Chief Operating Officer and the attached unpaid invoices establish damages of

 $153,988.39 to a reasonable certainty. (ECF No. 10-2.)

                                         II. CONCLUSION

          The Clerk of Court is respectfully directed to enter judgment against Defendants for

 $153,988.39 in damages and close this case. Plaintiff is also directed to serve a copy of this Order

 on Defendants and file proof of service on ECF within seven (7) days.

 SO ORDERED.

 Dated: August 7, 2020
        Central Islip, New York

                                                        /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE



                                                   2
